Title: From John Adams to Leray de Chaumont, 5 October 1779
From: Adams, John
To: Chaumont, Jacques Donatien, Leray de


     
      Sir
      Braintree Octr. 5. 1779
     
     As the Sensible is expected to sail in a few days, it is proper that I should embrace the Opportunity to inform you, of your Misfortune in the Loss of the Betsy and all your Effects which were on Board of her. Somewhere near the grand Bank of Newfoundland, in a very foggy Night she fell in with a British sloop of War, which conducted her to Newfoundland. We missed her in the Morning, and were a long time anxious least some Misfortune had befallen her worse than Captivity. But a few days ago, a Cartel from Hallifax brought to Boston, Captain Cazneau, and the other Persons, on Board who have given the foregoing Account of their Disaster.
     It is proper that I should inform you that wild Lands are now taxed in this state, and perhaps in all the others, to such a Degree that perhaps you would be discouraged from the Purchase, as these Produce no immediate Profit to answer the Demand. You however, will judge for yourself.
     We have had our Spirits elevated here, by Rumours of the Count D’Estaing upon our Coast: But have nothing certain. We are anxiously waiting for Intelligence from Europe, from whence We expect to hear of great Events.
     I wish Somebody or other would convince the Courts of France and Spain that their true Interest lies, in transferring more of their Exertions into the American Seas. A clear decided Superiority of naval Power, in the West Indies and on the Coast of North America, has such Advantages for conducting this War to a Speedy, successfull and glorious Conclusion, that I cannot but wonder that any other Policy is thought of. Perhaps I may be too selfish or too patriotic in this sentiment to be a good Ally. But I think I can demonstrate the Position upon French and Spanish Principles Simply. Is it not their Interest to conduct the War, in that manner which will the Soonest depress the Power of their Ennemies and increase their own. If the British Power in N. America and the West India Islands were broken, what have they left? Every other Advantage which France and Spain can justly wish, will follow of Course. But I will not tease you with my Small Politicks. My Respects to your agreable Family, and to Dr. Franklin, and to all Passy. I am, with much Respect, your most obedient servant
     
      John Adams
     
    